     Case:17-01274-KHT Doc#:50 Filed:12/07/18                  Entered:12/07/18 15:41:26 Page1 of 1



                             UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF COLORADO
                                                   Office of the Clerk
                                                 U.S. CUSTOM HOUSE
KENNETH S. GARDNER                             721 NINETEENTH STREET
CLERK                                         DENVER, COLORADO 80202
                                                     (720) 904-7300
                                                 www.cob.uscourts.gov


                                               December 7, 2018

      To: Clerk of Court, Tenth Circuit Court of Appeals
      Re: McDaniel v. Navient Solutions Inc.
      Bk. No.: 09-37480-KHT
      Adv. No.: 17-01274-KHT
      Circuit No.: 18-1445


      The Clerk of the U.S. Court of Appeals for the Tenth Circuit opened the referenced appeal on
      Novmeber 16, 2018. Pursuant to Federal Rule of Appellate Procedure 6(c)(2), this Court
      transmits notice that a complete record on appeal is available electronically and contains the
      following documents:


                items designated by appellant and appellee
                docket entries kept by the bankruptcy clerk;
                items designated by the parties;
                the notice of appeal;
                the judgment, order, or decree being appealed;
                any order granting leave to appeal;
                any certification required for a direct appeal to the court of appeals;
                any opinion, findings of fact, and conclusions of law relating to the issues on appeal,
                 including transcripts of all oral rulings;
                any transcript ordered;
                any statement required by subdivision; and


      The parties to the appeal did not file with the bankruptcy clerk a designation of items to be
      included in the record on appeal. This completes the record for purposes of appeal.
